Opinion oe the court by
JUDGE PAYNTER
AmriRMiNG.
While the appellee was in the employ of a railroad company, and living in the State of Mississippi, he visited Eddyville, the residence of his grandfather N. T. Braswell, daring the Christmas holidays of 1892, expecting to return to his home, and continue in the service of the railroad company, he having left its employment temporarily.' His grandfather insisted on him remaining at Eddyville, and, to induce him to do so, he agreed with him that if he would abandon his purpose of returning- to Mississippi, and remain in Eddyville, take charge of his grocery store, act as his clerk and salesman therein for six months, give *17faithful and diligent attention to business, and account for such sums as he might receive, he would board his family during the time, and at the end of that time would transfer to him 'the stock of goods then in the store, which was to be his property. He abandoned his purpose of returning to Mississippi, gave up his employment, and immediately took charge of the store, and complied faithfully with the contract which he made. On July 1, 1893, the six months expired, but his grandfather was then too ill to transact business, and from which illness he died on the 8th of that month. The facts wre have stated are fully supported by the testimony. The personal representative of N. T. Braswell took charge of the stock of goods and disposed of them, and this action was instituted to recover by reason of the failure of Braswell’s personal representative to comply with the contract which the grandfather had made. There was a consideration for the contract which the parties entered into. The appellee was prejudiced by-reason of the fact that he gave up his employment, and came to Eddyville to take charge of the store. A prejudice to an obligee is as valuable a consideration as is a benefit to an obligor. Overstreet v. Philips, 1 Litt., 123; Rudd v. Hanna, 4 T. B. Mon. 528; Harrod v. Black, 1 Duv. 180. In addition to the prejudice which resulted to the appellee by reason of his abandonment of his employment and home in Mississippi, he labored six months for his grandfather. It was held in Allison v. Congleton, Litt. Sel. Cas. 30, that the removal of a son-in-law. at the request of his father-in-law, from the county in which he resides to the county in which the father-in-law resides, and settling there, is a valid consideration for a deed of-conveyance. It was held in Berry v. Graddy, 1 Metc. 553, that *18where a person was induced by another to abandon his determination to remove to Mississippi, and incurred a heavy expense in the purchase of a farm in Kentucky, by agreeing verbally to pay $5,000 of the purchase money, it was a valuable and meritorious consideration for the promise, and, the one so agreeing having died, his estate should compensate the injured party by the standard furnished by the contract itself. We are of the opinion that there was a consideration for the contract which the parties entered into, and that the contract was enforceable.